Title: William Short to Thomas Jefferson, 19 June 1810
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Liverpool 
                     June 19–10
          
          You will be surprized at recieving a letter from me from this place—I did not contemplate being here & still less being in Europe as late as this—My very great anxiety to be again in America to attend to some of my affairs which required something to be immediately done, as the friend with whom I left my power to represent me at Philadelphia, Mr Breck, had died without naming a substitute—&
			 Mr Butler who had my power for N. York had come to Europe, & it was necessary to proceed there against a bankrupt whose affairs were so involved that although I had a mortgage to secure a very large debt to me, I was advised that a suit was urgent &c. &c.—There appeared to
			 me at that time little certainty of a
			 conveyance direct from France in April, the first 
                  earliest season at which I chose to embark—The J. Adams was in England & expected to sail early in March 
                  f 
                  without fail—the only other vessel which had any chance of returning was a vessel that had arrived at La Rochelle with passengers & to return again in the same way—It was then under a siezure by the Douane, & uncertain in the then state of things whether it wd be liberated—& if liberated would be extremely crowded— 
                  As at that time there was no other vessel—(the Suwarow has since arrived at L’Orient as I have heard) but none were then expected when I took my determination to come by this Country, as the most certain & the most immediate course—
			 From
			 France to England by means of the licensed vessels the communication is as safe & as convenient as possible—I came in a vessel of 400 tons from Dieppe—& indeed commerce was never busier 
                     brisker or safer or more advantageous to the concerned between 
                  these two belligerents than now—They have contrived to shove the neutrals out of place
			 & occupy it—“Ote toi, que je m’y mette” was said to be the basis of the revolution—& it is kept up in this respect—The owner of the ship in which I came was on board & very much amused at
			 this state of things as to
			 commerce—& admired the Emperors talents & savoir faire in making it penal in other countries to furnish England with any thing in order that his own subjects might have the exclusive benefit of it—“Ma foi Messieurs les neutres ont assez joui au depens d’autrui—Il n’est que trop juste que chacun ait son tour”—“Ils ont à qui parler à present—L’Empereur leur fera bien rendre gage, je vous en reponds.”—This owner was an amiable sprightly woman of about thirty—at the head of a considerable mercantile house
			 in Normandy—& a most agreeable compagne de voyage—Although her doctrine would not stand the test of the obsolete droit de gens, & of which she cared as little as she knew—yet it was the doctrine & the practice of the day—I beg pardon for troubling you with this squint at politics—I am sure you are still more wearied
			 with that kind of subject than I am—I was scarcely a party concerned during my late residence in America—I apprehend from a few scattering American papers that I have seen, that I shall not be allowed the same tranquillity again—I see they represent me as wishing to put my country under the
			 vassalage of a [power] 
                  foreign power, which is so diametrically opposite to the truth, that I was cautioning my government against the influence of that power eighteen years ago & endeavoring to remove their delusion as to it when these very gentry were perhaps drinking, carousing, & throwing their hats up in the air to celebrate the triumphs of that very power. 
                  
   *one of the most violent of these gentry against me told me that when he landed in France from England in ’94 (The reign of Roberspierre) he had kissed the earth to hail it as the land of liberty—& this man now chuses to abuse me as a partisan &c.!
—& from that time to this I most certainly have never by word or deed given the least reason to believe that my sentiments had changed in that respect—as I have  been 
                  never been & hope I never shall be of any party; I have been of course considered as the enemy of each upon the principle that he who is not for me is against me—It is surely a mortifying thing to
			 have been in the hands of such a set—but as to me who am only an individual & shall soon pass, it is of no consequence—but I feel & am ashamed for my poor country to be governed by such
			 animals as the virtuous & moral Dr xxxx—the wise & disinterested xxxx—& the honest republican xxxxx. I have long ago foretold that from the nature of things intrigue, baseness & deception would by degrees gain
			 
                  more & more ground & finally triumph—I shall consider myself hereafter as a meer
			 looker on—
                  
                  I really pity Mr M.—He does not know the wheel within the wheel on which they roll him, & from which they will let him down whenever they have no further need of him—If he knew what I could tell him he would
			 be mortified—but I do not believe that he would or could remedy any thing—It is therefore as well for him not to know it—
                  “Where ignorance is bliss &c. &”—From me he shall never know it.—I hope that our
			 government will continue to secure two of the great objects of government p 
                  security of persons & security of property—In these times it is what very few governments do—& therefore as a moderate man I shall be contented with that & ask no more—& meerly
			 look on whilst the country at large allows the spoils of power to be contended for by the active & ambitious, & votes them to the most fortunate in intrigue & the most criminal in
			 their
			 conduct.—But to return to my voyage—I came
			 to this country to embark in the April packet—I unfortunately was induced to give up that idea under the opinion of my friends that I should be much
			 better
			 in a merchant vessel. I came here to embark in one finally which held out every advantage in prospect—but the whole turned out a complete deception—Such as were then here were small &
			 indifferent
			 vessels—Since the renewal of intercourse numberless very fine ones have arrived, & I shall embark in the first of them which shall sail—Although I shall lose much as to season I shall gain
			 more,
			 it is thought as to accomodation—
                  
                  Mr Erving who takes charge of a letter for the President, in wch this will be inclosed, is more pressed & a good sailor—He takes his passage in a small
			 despatch vessel that will sail in a day or two & will have probably a very quick passage.—I
			 shall not sail until the middle or perhaps end of July —I go to pass the interval in excursions into the country & to Buxton or some other watering place.—& to see some English races.—I ask the favor of you to recieve the inclosed papers being the 
                  ten certificates for $14651–76 c of 3. pct stock which I had purchased in London by way of remitting that sum to America—& the powers for transferring them. The papers are 1o—Extract legalized from the Registry of the prerogative Court of Canterbury—2o Power of attorney from the Execrs of Hibbert to Smith to sell the funds—3o Power of atty in blank from Smith for transferring the stock to me, to which are annexed the ten original certificates.—It will be necessary to fill the blank with the name of some person at Washington, that they may by the transfer to me there obtain a new certificate in my name. I wish this to be done & the stock to be transferred to the books at Philadelphia for me. 
                  I
			 would not have given you this trouble if I had been sure of Mr Barnes, or Dr Tucker or Mr Nourse being still there—but I know no other of whom I could ask it.—I will thank you to
			 send these papers to any one there you may think proper—They have only to put their name as is usual in the
			 blank of the power, & then transfer the certificates to me, & ask that the amount (in one certificate if it can be done) may be placed for me on the books at Philadelphia—It is necessary that this should be done as soon as possible, & essential that it should be done before the middle of Septr 
                  —otherwise the ¼. interest due the 1st of October cannot be paid to me but must be paid to the present holder in whose name the certificates now stand on the books at Washington—I will thank you to desire whomever you may employ at Washington to send the new certificate (as soon as it can be got at Washington) to Mr George Taylor jr 2d Street Philadelphia who will have it placed on the Books there & where it will then stand in my name. But it must be there before the books of transfer close in Septr 
                  —These funds proceed from what I had purchased in the French funds when they were low—I left them there when I went to America, & on my return to France they had risen so much that they sold for a great advance on what I gave for them & then the exchange from Paris on London gained at the time that the bills were purchased for me, 20. pct—the exchange had been even to 25.—This is one of the numberless unaccountable phenomena in the commercial world at present—where the practise turns out almost invariably contrary to what
			 appeared the best theory—The most able calculators here acknowlege this—They content themselves with the fact with which they have every reason to be satisfied—& leave the explanation to
			 those
			 who chuse to undertake it. This is a much longer letter than I had intended to send you—I will however end it here—& add only my best wishes for you & your family’s health & happiness—Your friend & servant
          
            W: Short
        